                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA

 MIDLAND NATIONAL LIFE                             )   Case No. 3:18cv672-FDW-DSC
 INSURANCE COMPANY,                                )
                                                   )   ORDER GRANTING
        Plaintiff,                                 )   PLAINTIFF’S MOTION FOR LEAVE
                                                   )   TO DEPOSIT ITS ADMITTED
 v.                                                )   LIABILITY
                                                   )
 DIONTE M. LONG and BERNADETTE                     )
 L. LIGHTNER,                                      )
                                                   )
        Defendants.                                )
                                                   )

                                             ORDER

       BEFORE THE COURT is Plaintiff’s Motion for Leave to Deposit Its Admitted

Liability. Pursuant to good cause shown here, Plaintiff’s Motion for Leave to Deposit Its

Admitted Liability with the Clerk of this Court in the amount of $250,000 plus applicable

interest into the registry of this Court is GRANTED.

       SO ORDERED.

                              Signed: December 20, 2018
